Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 16, 2007                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  135095 (35)                                                                                            Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  PARNELL SEATON-EL, #159030

                Plaintiff-Appellant,

  v                                                                 SC: 135095
                                                                    CoA: 276335
  DEPARTMENT OF CORRECTIONS

             Defendant-Appellee.
  ___________________________________

               On order of the Chief Justice, the motion for reconsideration of the order of
  October 19, 2007 is considered and it is DENIED because it does not appear the order
  was entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 16, 2007                   _________________________________________
                                                                               Clerk